NATIONWIDE VARIABLE INSURANCE TRUST AllianceBernstein NVIT Global Fixed Income Fund NVIT Multi-Manager International Growth Fund American Century NVIT Multi Cap Value Fund NVIT Multi-Manager International Value Fund Federated NVIT High Income Bond Fund NVIT Multi-Manager Large Cap Growth Fund NVIT International Equity Fund (formerly Gartmore NVIT International Equity Fund) NVIT Multi-Manager Large Cap Value Fund NVIT Worldwide Leaders Fund (formerly Gartmore NVIT Worldwide Leaders Fund) NVIT Multi-Manager Mid Cap Growth Fund Neuberger Berman NVIT Multi Cap Opportunities Fund NVIT Multi-Manager Mid Cap Value Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Bond Index Fund NVIT Multi-Manager Small Cap Value Fund NVIT Core Bond Fund NVIT Multi-Manager Small Company Fund NVIT Core Plus Bond Fund NVIT Multi Sector Bond Fund NVIT Developing Markets Fund (formerly Gartmore NVIT Developing Markets Fund) NVIT Nationwide Fund NVIT Emerging Markets Fund (formerly Gartmore NVIT Emerging Markets Fund) NVIT Real Estate Fund (formerly Van Kampen NVIT Real Estate Fund) NVIT Enhanced Income Fund NVIT S&P 500 Index Fund NVIT Government Bond Fund NVIT Short Term Bond Fund NVIT Growth Fund NVIT Small Cap Index Fund NVIT International Index Fund Oppenheimer NVIT Large Cap Growth Fund NVIT Mid Cap Index Fund Templeton NVIT International Value Fund NVIT Money Market Fund Van Kampen NVIT Comstock Value Fund Supplement dated March 18, 2011 to the Statement of Additional Information dated October 15, 2010 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). NVIT International Equity Fund and NVIT Worldwide Leaders Fund 1.Effective March 18, 2011, the following supplements the information in Appendix C to the SAI: APPENDIX C – PORTFOLIO MANAGERS Information as of December 31, 2010 Name of Portfolio Manager Fund Name Dollar Range of Investments in Each Fund Invesco Advisers, Inc. Barrett Sides* NVIT International Equity Fund NVIT Worldwide Leaders Fund None Clas Olsson* NVIT International Equity Fund NVIT Worldwide Leaders Fund None Jason Holzer* NVIT International Equity Fund None Matthew Dennis* NVIT International Equity Fund NVIT Worldwide Leaders Fund None Robert Lloyd* NVIT Worldwide Leaders Fund None Shuxin Cao* NVIT International Equity Fund None *Messrs. Sides, Olsson, Holzer, Dennis, Lloyd and Cao became portfolio managers of the NVIT International Equity Fund and NVIT Worldwide Leaders Fund on March 18, 2011. OTHER MANAGED ACCOUNTS (As of December 31, 2010) Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets by Category as ofDecember 31, 2010 Invesco Advisers, Inc. Barrett Sides* Mutual Funds: 18 accounts, $11,053.8 total assets (in millions) (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 5 accounts, $437.2 total assets (in millions) (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts: 4,924 accounts, $2,056.3 total assets (in millions)(0 accounts, $0 total assets for which the advisory fee is based on performance) Clas Olsson* Mutual Funds: 18 accounts, $11,345.0 total assets (in millions)(0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 11 accounts, $3,427.3 total assets (in millions) (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts: 4,924 accounts, $2,056.3 total assets (in millions) (0 accounts, $0 total assets for which the advisory fee is based on performance) Matthew Dennis* Mutual Funds: 17 accounts, $11,104.8 total assets (in millions) (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 6 accounts, $311.6 total assets (in millions) (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts: 4,923 accounts, $1,901.7 total assets (in millions) (0 accounts, $0 total assets for which the advisory fee is based on performance) Robert Lloyd* Mutual Funds: 6 accounts, $5,942.0 total assets (in millions) (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 3 accounts, $158.2 total assets (in millions) (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts: 0 accounts, $0 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Shuxin Cao* Mutual Funds: 20 accounts, $14,603.4 total assets (in millions) (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 2 accounts, $279.0 total assets (in millions) (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts: 4,924 accounts, $2,056.3 total assets (in millions) (0 accounts, $0 total assets for which the advisory fee is based on performance) Jason Holzer* Mutual Funds: 19 accounts, $ 12,366.1 total assets (in millions) (0 accounts, $ 0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 11 accounts, $3,427.3 total assets (in millions) (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts: 4,924 accounts, $2,056.3 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) *Messrs. Sides, Olsson, Holzer, Dennis, Lloyd and Cao became portfolio managers of the NVIT International Equity Fund and NVIT Worldwide Leaders Fund on March 18, 2011. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
